Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 6 and 7 are pending.

As a preliminary matter, as to the phrase “immunizing…with primary cynomolgus PBLs” in claim 7, the following definition of “primary cultures” as set forth by Sigma-Aldrich in their Cook Book of Sept 2010, Vol 12, Fundamental Techniques in Cell Culture Laboratory Handbook-2nd Edition, pages 1-4, cited herewith, is noted for the record:

“5.1 Primary Cultures 

Primary cultures are derived directly from excised, normal animal tissue and cultures either as an 
explant culture or following dissociation into a single cell suspension by enzyme digestion. Such 
cultures are initially heterogeneous but later become dominated by fibroblasts. The preparation 
of primary cultures is labour intensive and they can be maintained in vitro only for a limited 
period of time. During their relatively limited lifespan primary cells usually retain many of the differentiated characteristics of the cell in vivo. Important Note: Primary cultures by definition 
have not been passaged, as soon as they are passaged they become a cell line and are no longer 
primary. ‘Primary’ cells sourced from most suppliers are in fact low-passage cell lines.”

Thus, “immunizing…with primary cynomolgus PBLs” is understood to describe immunizing with not yet passaged cynomolgus PBLs.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites “A human cynomolgus cross-reactive antibody…obtainable by immunizing a non-human experimental animal, three times with primary cynomolgus PBLs, whereby the PBLs are optionally enriched for T cells without using primary human PBLs as immunogen and without using a denaturing agent….”

At page 13, 3rd - 4th paragraphs, the specification recites:

“One aspect as reported herein is a method comprising the step of immunizing an
experimental animal, three times with primary cynomolgus PBLs, whereby the
PBLs are optionally enriched for T cells, without using primary human PBLs as
immunogen and without using a denaturing agent for producing a human
cynomolgus cross-reactive antibody, wherein the antibody specifically binds to
human and cynomolgus T cells, to the polypeptide of SEQ ID NO: 01 and activates
human T cells.

Another aspect as reported herein is a method comprising the step of immunizing
an experimental animal, three times with primary cynomolgus PBLs, whereby the
PBLs are optionally enriched for T cells, without using primary human PBLs as
immunogen and without using a denaturing agent for producing a human
cynomolgus cross-reactive antibody that specifically binds to human CD3 epsilon
of SEQ ID NO: 02 and that specifically binds to a polypeptide of SEQ ID NO: 01,
wherein the antibody specifically binds to human and cynomolgus T cells, activates
human T cells and does not bind to the same epitope as the antibody OKT3, the
antibody UCHTl and/or the antibody SP34. Moreover, the antibody also does not
bind to the same epitope as the antibody reported in WO 2007/042261.”

The comma that separates the highlighted phrases above makes the teaching sufficiently clear that the “the PBLs” refers to the primary cynomolgus PBLs of the previous clause and that “without using primary human PBLs as immunogen…” should be considered separately to mean that the human cynomolgus cross-reactive antibody is not obtainable by a method involving the use of primary human PBLs as immunogen.

However, claim 7 lacks a comma separating “whereby the PBLs are optionally enriched for T cells” and  “without using primary human PBLs as immunogen….”  The absence of the comma would confuse the skilled artisan as to the meaning of claim 7 because the skilled artisan would not understand what exactly is meant by “…whereby the PBLs are optionally enriched for T cells without using primary human PBLs as immunogen…”  

Given the above, the skilled artisan would not understand precisely what is meant by the language of claim 7.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116.

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  

For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), claiming antibodies with specific properties, e.g., a human cynomolgus cross-reactive antibody specifically binding to human CD3 epsilon of SEQ ID NO: 02 and specifically binding to a polypeptide of SEQ ID NO: 01 wherein the human cynomolgus cross-reactive antibody specifically binds to human and cynomolgus T cells and activates human T cells, or a human cynomolgus cross-reactive antibody specifically binding to human CD3 epsilon of SEQ ID NO: 02 and specifically binding to a polypeptide of SEQ ID NO: 01 obtainable by immunizing a non-human experimental animal, three times with primary cynomolgus PBLs, whereby the PBLs are optionally enriched for T cells without using primary human PBLs as immunogen and without using a denaturing agent, wherein the human cynomolgus cross-reactive antibody specifically binds to human and cynomolgus T cells, activates human T cells and does not bind to the same epitope as the antibody OKT3, the antibody UCHT1 and/or antibody the SP34, can result in a claim that does not meet written description requirement even when the antigen(s) bound by the antibody is known, because antibodies with those properties have not been adequately described.  See Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

Along these same lines, as more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, available at https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf).

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct.  

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) except insofar as the MPEP indicates that disclosure of a fully characterized antigen may provide written descriptive support of an antibody to that antigen.

In particular MPEP § 2163 instructs that the “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 

 Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

In the instant case, the claims are drawn to antibodies described only by their functional characteristics, such as a human cynomolgus cross-reactive antibody specifically binding to human CD3 epsilon of SEQ ID NO: 02 and specifically binding to a polypeptide of SEQ ID NO: 01 wherein the human cynomolgus cross-reactive antibody specifically binds to human and cynomolgus T cells and activates human T cells, or a human cynomolgus cross-reactive antibody specifically binding to human CD3 epsilon of SEQ ID NO: 02 and specifically binding to a polypeptide of SEQ ID NO: 01 obtainable by immunizing a non-human experimental animal, three times with primary cynomolgus PBLs, whereby the PBLs are optionally enriched for T cells without using primary human PBLs as immunogen and without using a denaturing agent, wherein the human cynomolgus cross-reactive antibody specifically binds to human and cynomolgus T cells, activates human T cells and does not bind to the same epitope as the antibody OKT3, the antibody UCHT1 and/or antibody the SP34, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995).

In the instant case, the specification discloses methods of making human cynomolgus cross-reactive antibodies comprising immunizing a non-human experimental animal with cynomologus T cells.  While the instant specification describes a single antibody with an experimentally confirmed ability to bind human and cynomolgus CD3ε (see “clone 645” at page 86, lines 4-20; Table 9; SEQ ID NOs: 14 and 15), by seemingly binding to SEQ ID NOs: 1 and 29, which are non-identical 19-amino acid contiguous sequences of cynomolgus and human CD3ε, respectively, the instant specification fails to teach representative members of the genus of antibodies having the functional features recited in the instant claims.


Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Applicant has not described the claimed invention sufficiently to show they had possession of the genus of human cynomolgus cross-reactive antibodies that specifically bind to human CD3 epsilon of SEQ ID NO: 02 and specifically bind to a polypeptide of SEQ ID NO: 01 wherein the human cynomolgus cross-reactive antibodies specifically bind to human and cynomolgus T cells and activate human T cells (claim 6), or of the genus of human cynomolgus cross-reactive antibodies that specifically bind to human CD3 epsilon of SEQ ID NO: 02 and specifically bind to a polypeptide of SEQ ID NO: 01 obtainable by immunizing a non-human experimental animal, three times with primary cynomolgus PBLs, whereby the PBLs are optionally enriched for T cells without using primary human PBLs as immunogen and without using a denaturing agent, wherein the human cynomolgus cross-reactive antibody specifically binds to human and cynomolgus T cells, activates human T cells and does not bind to the same epitope as the antibody OKT3, the antibody UCHT1 and/or antibody the SP34 (claim 7).

A priori, the number of human cynomolgus cross-reactive antibodies having the functional properties recited in the instant claims is very unpredictable.   It is possible a high frequency of antibodies generated against or selected for their ability to bind a SEQ ID NO: 1/HLA complex exhibits no significant binding to a SEQ ID NO: 58/HLA complex or to a SEQ ID NO: 59/HLA complex; or conversely, that very few if any antibodies having the ability to bind a SEQ ID NO: 1/HLA complex will also possess the claimed ability to not significantly bind a SEQ ID NO: 58/HLA complex or a SEQ ID NO: 59/HLA complex.

The specification does not provide sufficient direction or guidance as to the particular structural elements necessary to put the skilled artisan in possession of the claimed genus of antibodies.

Another reason the instant specification does not put the skilled artisan in possession of the claimed genus of antibodies is because the skilled artisan knows the immune response to any given immunogen, and, in turn, the structure of an antibody produced during the immune response is a function of a number of unpredictable factors including, e.g., the precise structure of the immunizing antigen, the method of immunization, and the process of antibody variation, i.e., the immune response is very sensitive.  

For example, Harlow et al. (Antibodies, A Laboratory Manual, Cold Spring Harbor laboratory, 1988, pages 37-47, cited herewith) teaches the process by which an antibody response occurs to an immunizing antigen and the method of immunization (see entire document).  Many steps in this process are dependent on APC, T-cell and B-cell recognition and processing of the immunizing antigen in ways which are well known in the art to be highly unpredictable and heavily influenced by the particular immunizing antigen and the specific immunization method (see, e.g., the teachings of Mach 7,728,114, cited herewith, at Example 5 for but one example).  

Again, as described above the number of antibodies having the functional features recited in the instant claims may be vast or they may be small; regardless what is certain is that the number of antibodies that would need to be screened to determine if one has obtained members of the claimed genera representative of their potential diversity is vast.

The principals laid out in Harlow (described above) are further illustrated in the teachings of Edwards et al. (J. Mol. Biol. (2003) 334, 103–118, cited herewith) which shows the immense combinatorial flexibility and capacity of the human antibody repertoire to generate binding sites to an individual protein antigen, the B-lymphocyte growth factor known as “BLyS” (see entire document).  Edwards describes in detail how the breadth of antibody structures against a given immunogen can be influenced by the immunization and/or selection methods (see Discussion Section).  Moreover, the teachings of Mach 7,728,114, cited herewith, at Example 1 provide an example of the diversity of immunization protocols.

Like Edwards, Lloyd et al. shows a repertoire of 1x1011 human antibody variable regions can generate large numbers of structurally unique, biologically active scFvs against a variety of polypeptide targets (see Lloyd et al., Protein Engineering, Design & Selection vol. 22 no. 3 pp. 159–168, 2009, e.g., at page 161-62 bridging paragraph and in Table 1, cited herewith).

As yet another example to illustrate the potential scope of the genus of antibodies encompassed by the instant claims, consider the teachings of Meyer et al. (British Journal of Haematology, 2018, 180, 808–820, Supp Figs S1-S4 and pages 1-5, cited herewith).  Meyer describes the core binding region of the well-known anti-CD20 antibody rituximab corresponds to amino acid residues 170-ANPS-173, wherein N171 is the key residue for binding.  By contrast, the OBZ and B1 anti-CD20 antibodies share an overlapping epitope with rituximab (170-ANPSEKNSP-178); however, in contrast to rituximab residues at positions 176–178 contribute the most to binding (see page 809, left col., 2nd full paragraph).

Meyer also described the production and characterization of a panel of new anti-CD20 antibodies which were shown to bind epitopes contained within or nearby the rituximab 170-ANPS-173 epitope but to bind to different residues than rituximab binds in this region (see page 811, “New CD20 mAbs with overlapping, but distinct epitopes,” see also page 815-16 bridging paragraph).

More particularly, Meyer teaches the newly created anti-CD20 mAbs m1 and m2 were found to bind within but also in the vicinity of the rituximab binding site (m1 and m2) and elsewhere (m2): 

“detailed epitope mapping was performed for both mIgG2c-CD20 mAbs m1 and m2, by using PepScan technology.  We identified the critical residues of m1 to be 168EPANPSEK175 by using linear (Figure S2A) and circular (Fig 2C, left) peptides with a positional amino acid scan covering the larger extracellular loop.  Also for m2, a signal decrease below the WT binding signal occurred within the 168EPANPSEK175 sequence motif but the binding signal to the linear (Figure S2B) and circular (Fig 2C, right) peptide was rather low. This suggests that the epitope of both mAbs is located on the larger loop in the same region, however their binding characteristics are different.  The data suggests that m1 binds a linear epitope, whereas m2 binds to a conformational epitope.” 

(see ibid).

Moreover, while these antibodies bind within or nearby the rituximab 170-ANPS-173 epitope they do so with heavy and light chain CDRs non-homologous to those of rituximab.

Thus, even if multiple antibodies bind epitopes within the same small region of a given polypeptide it is not uncommon for said antibodies to bind to different amino acids even within said small region and for said antibodies to have structurally dissimilar CDRs.

When the above is taken together it is evident that the teachings of the instant specification fail to provide sufficient direction or guidance to put the skilled artisan in possession of the genus of antibodies encompassed by the instant claims.  Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).  

Finally, note that post-effective-filing-date evidence can be relied upon to show that a patent failed to disclose a representative number of species of a claimed genus, see Amgen Inc. v. Sanofi, 872 F.3d 1367, 1375, 124 USPQ2d 1354, 1359 (Fed. Cir. 2017)(MPEP § 2124).

Given the above the skilled artisan cannot extrapolate from the disclosure of the instant specification to establish possession of the breadth of human cynomolgus cross-reactive antibodies that specifically bind to human CD3 epsilon of SEQ ID NO: 02 and specifically bind to a polypeptide of SEQ ID NO: 01 wherein the human cynomolgus cross-reactive antibodies specifically bind to human and cynomolgus T cells and activate human T cells (claim 6), or of the genus of human cynomolgus cross-reactive antibodies that specifically bind to human CD3 epsilon of SEQ ID NO: 02 and specifically bind to a polypeptide of SEQ ID NO: 01 obtainable by immunizing a non-human experimental animal, three times with primary cynomolgus PBLs, whereby the PBLs are optionally enriched for T cells without using primary human PBLs as immunogen and without using a denaturing agent, wherein the human cynomolgus cross-reactive antibody specifically binds to human and cynomolgus T cells, activates human T cells and does not bind to the same epitope as the antibody OKT3, the antibody UCHT1 and/or antibody the SP34 (claim 7) encompassed by the instant claims.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of antibodies.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Kischel et al. (WO2007042261, cited on an IDS).

The instant claims are drawn to “a human cynomolgus cross-reactive antibody specifically binding to human CD3 epsilon of SEQ ID NO: 02 and specifically binding to a polypeptide of SEQ ID NO: 01…”

SEQ ID NO: 1 = YPRGSKPEDANFYLYLRARV

Kischel teaches cross-species specific anti-CD3 antibodies recognize discontinous epitopes
on human and cynomolgus CD3 epsilon.  Regarding cynomolgus CD3 epsilon both crossspecies
specific anti-CD3 antibodies recognized a clear overlapping stretch of peptide-spots
27-29 (see page 64, 2nd full paragraph and Figure 16).  

The “anti-CD3 antibody I” comprising SEQ ID NOs: 2 and 4 specifically binds the human CD3 epsilon peptide “RGSKPEDANFYLY” (see page 63, 2nd full paragraph).  The “anti-CD3 antibody II” comprising SEQ ID NOs: 6 and 8 specifically binds the human CD3 epsilon peptide “YPRGSKPEDANFY” (see page 64, 1st full paragraph).  As further described at page 64, 3rd full paragraph, these cross-species specific CD3 antibodies do not bind the same epitope as the UCHT1 and OKT3 antibodies.

Thus, Kischel teaches antibodies having binding characteristics that anticipate the instant claims.  Insofar as Kischel does not teach their antibodies are “…obtainable by immunizing a non-human experimental animal, three times with primary cynomolgus PBLs, whereby the PBLs are optionally enriched for T cells without using primary human PBLs as immunogen and without using a denaturing agent,” as recited in claim 7, the above quoted language does not require that the antibody of claim 7 necessarily be prepared by immunizing a non-human experimental animal, three times with primary cynomolgus PBLs, whereby the PBLs are optionally enriched for T cells without using primary human PBLs as immunogen and without using a denaturing agent; moreover, even if the claim specified that the antibody of claim 7 must be prepared by immunizing a non-human experimental animal, three times with primary cynomolgus PBLs, whereby the PBLs are optionally enriched for T cells without using primary human PBLs as immunogen and without using a denaturing agent, such language would not negate the anticipatory teachings of Kischel because, as set forth in MPEP 2113 I. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644